[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                            JULY 29, 2010
                              No. 10-10499                   JOHN LEY
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 1:09-cr-20560-JAL-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

SELWYN EMERSON HAZEL,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (July 29, 2010)

Before HULL, WILSON and FAY, Circuit Judges.

PER CURIAM:

     After pleading guilty, Selwyn Emerson Hazel appeals his 100-month
sentence for possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1). On appeal, Hazel argues that the district court erred in applying a

four-level enhancement, under U.S.S.G. § 2K2.1(b)(6), for possessing the firearm

in connection with another felony offense. After review, we affirm.1

       Under U.S.S.G. § 2K2.1(b)(6), a defendant’s base offense level is increased

by four levels if “the defendant used or possessed any firearm or ammunition in

connection with another felony offense . . .” U.S.S.G. § 2K2.1(b)(6). “Another

felony offense” includes crimes that would be punishable by imprisonment for a

term exceeding one year under federal, state, or local law, “regardless of whether a

criminal charge was brought, or a conviction obtained.” U.S.S.G. § 2K2.1 cmt.

n.14(C). The “in connection with” requirement is satisfied when “the firearm . . .

facilitated, or had the potential of facilitating, another felony offense . . . .”

U.S.S.G. § 2K2.1 cmt. n.14(A). The guidelines commentary clarifies that the four-

level enhancement applies when the other felony offense is a “drug trafficking

offense” and the “firearm is found in close proximity to drugs . . . because the

presence of the firearm has the potential of facilitating another felony offense . . . .”

U.S.S.G. § 2K2.1 cmt. n.14(B).




       1
        We review a district court’s application of the Sentencing Guidelines de novo and its factual
findings for clear error. United States v. Smith, 480 F.3d 1277, 1278 (11th Cir. 2007).

                                                 2
      Here, the district court properly applied § 2K2.1(b)(6)’s four-level

enhancement. The Presentence Investigation Report (“PSI”) recounted these facts,

which Hazel did not dispute and thus admitted. See United States v. Wade, 458

F.3d 1273, 1277 (11th Cir. 2006) (“It is the law of this circuit that a failure to

object to allegations of fact in a PSI admits those facts for sentencing purposes.”)

While conducting surveillance on a street-level drug dealer at an apartment

complex, police officers saw Hazel arrive in a taxicab and purchase a small baggie

of a white substance from the drug dealer. Because the taxicab did not wait, Hazel

left the area on foot. An officer approached Hazel and told him, “Don’t get rid of

the dope.” The officer then saw Hazel throw the baggie of white powder into the

grass in an abandoned lot. When Hazel began to reach into his right pocket, the

officer grabbed him and placed plastic flex cuffs on his left hand. Hazel elbowed

the officer in the chest and broke free, running approximately five feet before the

officer tackled him to the ground. During the struggle, Hazel continued to try to

reach for his right pocket. After Hazel was subdued, officers found a loaded .38

caliber revolver in his right front pants pocket. Officers were unable to find the

baggie of white powder Hazel had thrown away.

      At the sentencing hearing, Detective Andy Valdes testified that on the

morning of Hazel’s arrest, he observed the drug dealer conduct five other drug



                                            3
transactions that resulted in arrests, after which officers recovered cocaine and

marijuana. From a car parked approximately twenty to thirty feet away, Detective

Valdes used binoculars to watch as Hazel exited the taxicab, walked up to the drug

dealer and handed him U.S. currency. In exchange, the drug dealer gave Hazel a

small plastic baggie of white powder. Detective Valdes described the baggie Hazel

purchased as roughly one-half inch square.

      Hazel does not dispute that his cocaine purchase is “another felony offense”

within the meaning of U.S.S.G. § 2K2.1(b)(6). See Fla. Stat. § 893.13(2)(a)(1)

(providing that purchase of cocaine under Florida Statute § 893.03(2)(a)

—irrespective of quantity—is a second-degree felony). Instead, Hazel argues that,

because he purchased only a small, personal-use amount, he did not commit a

“drug trafficking offense.” However, application of § 2K2.1(b)(6) is not limited to

drug trafficking offenses. Rather, § 2K2.1(b)(6) applies to “another felony

offense,” which includes a felony drug offense that does not involve trafficking.

See U.S.S.G. § 2K2.1 cmt. n.14(A). The commentary to U.S.S.G. § 2K2.1(b)(6)

merely clarifies that, when the other felony offense is a drug trafficking offense, to

satisfy the “in connection with” requirement, the drugs must be found in close

proximity to the firearm. See U.S.S.G. § 2K2.1 cmt. n.14(B)(ii). Thus, whether

Hazel’s other felony is a drug trafficking offense is immaterial, so long as his



                                           4
possession of the firearm “facilitated, or had the potential of facilitating” the other

felony.

       Hazel’s argument that § 2K2.1(b)(6) requires an affirmative finding that the

gun actually facilitated the cocaine purchase is also meritless. The commentary to

§ 2K2.1(b)(6) plainly states that for a firearm to be possessed “in connection with

another felony offense,” it need only have the “potential of facilitating” the other

felony offense. See U.S.S.G. § 2K2.1 cmt. n.14(A). This Court has concluded that

possession of a single bag of cocaine is an offense for which “mere possession of a

firearm” is sufficient to trigger the § 2K2.1(b)(6) enhancement. See United States

v. Smith, 480 F.3d 1277, 1279-81 (11th Cir. 2007) (concluding that district court

properly applied § 2K2.1(b)(6) enhancement where officer saw defendant, who

was a passenger in a car, try to hide a bag of a white powdery substance in his sock

and a firearm under his seat and, after car left the scene, officer found bullets in

defendant’s pockets).2 A reasonable fact-finder could readily infer from the factual

circumstances of Hazel’s possession of the firearm—a loaded gun in his front

pocket where it was readily accessible while he purchased the cocaine and left on

foot—that the firearm had the potential of facilitating Hazel’s cocaine purchase.


       2
        Because we affirm the district court’s finding that Hazel possessed the firearm in connection
with his cocaine purchase, which was sufficient to support the § 2K2.1(b)(6) enhancement, we do
not address the district court’s alternative basis for the enhancement—that Hazel also possessed the
firearm in connection with his resisting arrest.

                                                 5
Thus, there was ample evidence to support the district court’s finding that Hazel

possessed the firearm “in connection with” his felony cocaine purchase.

      Accordingly, the district court did not err in imposing the four-level

enhancement pursuant to U.S.S.G. § 2K2.1(B)(6). We affirm Hazel’s 100-month

sentence.

      AFFIRMED.




                                          6